Citation Nr: 1427139	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-16 435	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for defective vision.  

2.  Entitlement to service connection for a nerve disability.  

3.  Entitlement to service connection for residuals of a cold injury to the right hand.  

4.  Entitlement to service connection for residuals of a cold injury to the left hand.  

5.  Entitlement to service connection for residuals of a cold injury to the right foot.  

6.  Entitlement to service connection for residuals of a cold injury to the left foot.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The April 2011 rating decision declined to reopen the Veteran's claim for service connection for defective vision; denied service connection for a nerve disability, residuals of a cold injury to the right hand, residuals of a cold injury to the left hand, residuals of a cold injury to the right foot, and residuals of a cold injury to the left foot; denied entitlement to a TDIU; and denied special monthly compensation based on the need for aid and attendance or housebound status.  In July 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2012.





FINDINGS OF FACT

1.	The Veteran served on active duty from March 1951 to December 1952.

2.	In June 2014, VA was notified that the Veteran died on May [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed due to the Veteran's death.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


